DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-17, 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/30/2021

Notes on Claim Interpretation
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/22/2019 have been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over AL-STOUHI et al. (US 20160368492 A1; hereinafter as “AL-STOUHI”) in view of YU et al. (US 20190016337 A1; hereinafter as “YU”).


AL-STOUHI discloses “SYSTEM AND METHOD FOR PROVIDING VEHICLE COLLISION AVOIDANCE AT AN INTERSECTION” (Title).


Regarding claim 1, AL-STOUHI teaches a controller (traffic control center: [0063]; traffic control logic “designed to determine environmental conditions that are present within the vicinity of the intersection and are output as one or more data signals (by sensing and/or downloading data) in the form of one or more environmental parameters”: [0042]; ICA application: “a system for providing vehicle collision avoidance at an intersection is provided. The system includes an intersection collision avoidance (ICA) application that is executed on at least one of: a reference vehicle, a target vehicle, roadside equipment, and externally hosted computing infrastructure. The system also includes a reference vehicle data collection module that is included as a module of the ICA application that receives vehicle parameters from the reference vehicle and environmental parameters from the roadside equipment. “:   [0003]) for processing data from vehicles (processing data from vehicles and its vicinity: [0042]), the controller comprising: 
One or more processors (processors: [0018]); 
One or more memory modules (memories: [0018]); and 

    PNG
    media_image1.png
    561
    844
    media_image1.png
    Greyscale

machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors (processors and memory control by software logic: [0018]), cause the controller to: 
receive raw data from a plurality of vehicles on a road (Fig. 2: element 202: aforesaid ICA Application 102 “receiving vehicle parameters from a reference vehicle(s) 104 and environmental parameters from roadside equipment”: [0047].); 
determine information about the road (“the reference vehicle data collection module 144 of ICA application 102 can utilize the environmental sensors 140 of one or more RSE 108 located at the intersection to determine the existence of one or more vehicles that are approaching or traveling through the intersection. Upon determining the existence of one or more vehicles that are approaching or traveling through the intersection, the vehicle data collection module 144 can classify the vehicle(s) as the reference vehicle(s) 104. Upon classifying the reference vehicle(s) 104, the data collection module 144 can utilize the communication device(s) 136 of the RSE 108 to establish computer communication with the OBE 124 of the reference vehicle(s) 104.: [0048]); 
select a data reduction metric among a plurality of data reduction metrics based on the information about the road (Fig. 2: create a metric of traffic data including, road construction data vehicle accidents data, weather condition of on the road and vicinity of intersection of the road: [0042]; [NOTE: collect and analysis only data based on curtain road condition/information: If road is good, collect all the information about the road. If road condition is bad, it collects ONLLY, road construction data, weather condition of the road [select reduce version of whole the data here]; element 208; select, create reduced version of confidence table data based on vehicle parameters based on the road:  “a confidence table based on the vehicle behavioral map and vehicle parameters provided by the target vehicle 104:” reduced version of data matrix from confidence table.”.  ICA application/controller “can utilize the confidence table to provide a collision avoidance response at each target vehicle 106 approaching and/or traveling through the intersection: [0068]; Fig. 5, element 508, [0071]). 

AL-STOUHI, when teaching “select a data reduction metric among a plurality of data reduction metrics based on the information about the road”,   AL-STOUHI appears silent on “obtain reduced data for the plurality of vehicles, the raw data being transformed to the reduced data based on the selected data reduction metric.” which however had been known in the art before the effective filing date of the claimed YU in “SYSTEMS AND METHODS OF ADJUSTING OPERATING PARAMETERS OF A VEHICLE BASED ON VEHICLE DUTY CYCLES” (Title).

YU, in the same field of endeavor, discloses: obtain reduced data for the plurality of vehicles (“multiple vehicles 100 may be communicably coupled over the network 51 to the vehicle tracking and analytics center 60”: [0029]; “the vehicle 100 is communicably coupled to the vehicle tracking and analytics center 60 via the network 51. The vehicle 100 may be an on-road or an off-road vehicle including, but not limited to, line-haul trucks, mid-range trucks (e.g., pick-up truck), cars (e.g., sedans, coupes, etc.), motorcycles, tanks, airplanes, and any other type of vehicle that may communicate over a network, such as network 51, with one or more remote components, such as the vehicle tracking and analytics center 60”: [0030]; For each vehicles, reduce data for each vehicles, ie.” a desired operating characteristic of the vehicle, such as to incrementally improve fuel economy (e.g., obtain a one percent increase)”: [0077]), the raw data being transformed to the reduced data based on the selected data reduction metric (fig. 1: Vehicle Tracking and Analytics Center: Fig. 7: “method of adjusting one or more trim parameters of a vehicle” implemented in a controller: [0015], [0073]; aforesaid controller collects vehicles data, i.e. speed, engine torque, tire pressure, a load on the vehicle etc: [0074]).

AL-STOUHI with the raw data being transformed to the reduced data based on the selected data reduction metric in " YU " such that their combination includes every element as claimed. The Examiner finds that the teaching within “YU " demonstrates that the substituted elements and their functions  were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art.” 


Regarding claim 2, the combination of AL-STOUHI and YU teaches independent claim 1 as shown above. Furthermore, AL-STOUHI teaches, the controller of claim 1, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: 
transmit the selected data reduction metric to the plurality of vehicles on the road (“a confidence table based on the vehicle behavioral map and vehicle parameters provided by the target vehicle 104:” reduced version of data matrix from confidence table.”.  ICA application/controller “can utilize the confidence table to provide a collision avoidance response at each target vehicle 106 approaching and/or traveling through the intersection: [0068]; Upon extracting the data, the behavioral map data transmission module 148 can convert the data into a format that can be populated into the confidence table.: [0069];   ); and receive the (see fig. 2: element 210:  received “intersection to avoid a possible collision” data from road to make decision about accident: [0072]). 
Regarding claim 3, the combination of AL-STOUHI and YU teaches independent claim 1 as shown above. Furthermore, AL-STOUHI teaches, The controller of claim 1, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: determine whether a traffic pattern on the road changes (a path of travel of the reference vehicle(s) 104 and the target vehicle(s) 106 to provide a collision avoidance response from the operating environment of FIG. 1 according to an embodiment: [0073]); select another data reduction metric in response to determination that the traffic pattern on the road has changed (vehicle dynamics of the reference vehicle(s) 104 to estimate the path of travel of the reference vehicle(s) 104 as the reference vehicle(s) 104 is approaching and/or is traveling through the intersection: [0077]); and obtain reduced data for the plurality of vehicles based on the another data reduction metric (the environmental parameter(s) can be indicative of at least one of, infrastructure data, traffic data, and/or weather data. Infrastructure data can include, but is not limited to, data pertaining to the characteristics of infrastructure (e.g., width, length, number of lanes, number of intersection roadways, curbs, objects, speed limits, traffic lights/stop signs, etc.) of the intersection. Traffic data can include, but is not limited to, data pertaining to traffic patterns within the vicinity of the intersection: [0042]). 
Regarding claim 4, the combination of AL-STOUHI and YU teaches independent claim 1 as shown above. Furthermore, AL-STOUHI teaches, the controller of claim 1, wherein: the information about the road includes a type of road; and the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to determine the type of road based on locations of the plurality of vehicles (Based on data, determine that is an intersection: Fig. 4: intersection: [0059]-[0062[). 
Regarding claim 5, the combination of AL-STOUHI and YU teaches independent claim 1 as shown above. Furthermore AL-STOUHI teaches, the controller of claim 4, wherein the type of road includes a highway, an intersection, or a residential road (intersection, number of lanes: [0042], Fig. 4). 
Regarding claim 6, the combination of AL-STOUHI and YU teaches independent claim 1 as shown above. Furthermore AL-STOUHI teaches, The controller of claim 1, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: determine whether one of the reduced data deviates from other reduced data; and transmit a notification to an authority in response to determination that one of the reduced raw data deviates from other reduced raw data (collect traffic accidents, road condition, power outages data that is affecting traffic condition in the road: sends these information to authority to make decision: [0063]).
Regarding claim 7, the combination of AL-STOUHI and YU teaches independent claim 1 as shown above. Furthermore AL-STOUHI teaches, The controller of claim 1, wherein () 1see fig. 2: element 208, element 210: “the ICA application 102 can utilize the confidence table to provide a collision avoidance response at each target vehicle 106 approaching and/or traveling through the intersection. It is to be appreciated that the confidence table can also be utilized by various vehicle systems 134 including, but not limited to, vehicle safety systems to provide one or more safety features to the driver(s) of the target vehicle(s) 106”:  [0066]). 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over AL-STOUHI et al. (US 20160368492 A1; hereinafter as “AL-STOUHI”) in view of YU et al. (US 20190016337 A1; hereinafter as “YU”) and further in view of CHRUNGOO et al. (US 20190024781 A1; hereinafter as “CHRUNGOO”).

Regarding claim 8, the combination of AL-STOUHI and YU teaches independent claim 1 as shown above. The combination does not expressly disclose: the controller of claim 1, wherein the plurality of data reduction metrics include a magnitude based metric and a direction based metric
CHRUNGOO, in the same field of endeavor, discloses: the controller of claim 1 (controller generates control command signals that causes a change in vehicle operation parameters to reduce operation of the vehicle associated with road condition [NOTE: underfoot conditions]: [abstract]), wherein the plurality of data reduction metrics include a magnitude based metric (aforesaid road condition  includes “a plurality of pixels of the image” which can be a reduce version of  magnitude based metric  [0076]-[0078]) and a direction based metric (distance based metric which could be, inter alia, a) Euclidean Distance; b) Chebychev; c) Cityblock; d) Correlation; and e) Cosine”: [0050]).

Therefore, It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the known  claim 1 features taught in AL-STOUHI and YU with the predicting and responding  in CHRUNGOO such that their combination includes every element as claimed (paragraph 0001). The Examiner finds that the teaching within “CHRUNGOO demonstrates that the substituted elements and their functions  were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art. 


Regarding claim 9, the combination of AL-STOUHI, YU, CHRUNGOO teaches claim 8 as shown above. Furthermore CHRUNGOO teaches, The controller of claim 8, wherein: the magnitude based metric includes at least one of a Dynamic Time Warping (DTW) metric, a Mahalanobis metric, an Euclidean metric, a Chebyshev metric,  and a Manhattan metric; and the direction based metric includes at least one of a Cosine metric and Pearson Correlation Coefficient (PCC) metric (0013] FIG. 5 is a confusion matrix attained by using 25 neighbors and a nearest neighbor search classifier with euclidean distance as a similarity metric: [0013], “a confusion matrix attained by using 25 neighbors and a nearest neighbor search classifier with Euclidean distance as a similarity metric”: [0051]). 

Therefore, It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the known  claim 1 features taught in AL-STOUHI and YU with the predicting and responding  in CHRUNGOO such that their combination includes every element as claimed (paragraph 0001). The Examiner finds that the teaching within “CHRUNGOO demonstrates that the substituted elements and their functions  were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art. 

Regarding claim 10, the combination of AL-STOUHI, YU, CHRUNGOO teaches claim 8 as shown above. Furthermore CHRUNGOO teaches, the controller of claim 8, (The controller determines a first set of parameters including measured real time values corresponding to wheel slip ratio and rolling resistance, vehicle speed, and vehicle pose, extracts from the reference data at least one of a first data subset containing vehicle operational parameters identified by an operator as being associated with soft underfoot conditions: [abstract];  road type can by gravel roads, or other type of road : [NOTE: highway]: [0016]; selected direction metric parameters based on type of road: [0017]). 

Therefore, It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the known  claim 1 features taught in AL-STOUHI and YU with the predicting and responding  in CHRUNGOO such that their combination includes every element as claimed (paragraph 0001). The Examiner finds that the teaching within “CHRUNGOO demonstrates that the substituted elements and their functions  were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art. 

Regarding claim 11, the combination of AL-STOUHI, YU, CHRUNGOO teaches claim 8 as shown above. Furthermore CHRUNGOO teaches, the controller of claim 8, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: determine that a type of the road is an intersection or a residential road; and select the magnitude based metric in response to determination that the type of the road is the intersection or the residential road (The controller determines a first set of parameters including measured real time values corresponding to wheel slip ratio and rolling resistance, vehicle speed, and vehicle pose, extracts from the reference data at least one of a first data subset containing vehicle operational parameters identified by an operator as being associated with soft underfoot conditions: [abstract];  road type can by gravel roads, or other type of road : [NOTE: city road or residential road]: [0016]; selected metric parameters based on type of road: [0017]).

Therefore, It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the known  claim 1 features taught in AL-STOUHI and YU with the predicting and responding  in CHRUNGOO such that their combination includes every element as claimed (paragraph 0001). The Examiner finds that the teaching within “CHRUNGOO demonstrates that the substituted elements and their functions  were known in the art and one skilled in the art could have simply 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        /JAE Y LEE/Primary Examiner, Art Unit 2466